DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 8, 2022.
Applicant's election with traverse of claims 1-7, newly added claims 21-24, and FIGS. 1-10 in the reply filed on June 8, 2022 is acknowledged.  The traversal is on the ground(s) that the base burner and burner spreader are components of the burner assembly and not species of one another.  This is not found persuasive because, as discussed above, the specified species are patentably distinct. Species I (FIG. 1-3 and 6-9) is directed towards a burner base having specific geometries that contribute to a symmetrical flow distribution whereas Species II (FIG. 4, 5 and 10) is directed towards a burner assembly which comprises both a burner spreader and a burner base. The field of search for Species I includes F23D14/02, F23D14/84, F23D14/46 and the field of search for Species II includes F23D2203/106 and F24C3/085. 
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “104” (see [0023]).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “22” in FIG. 1.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 205316325) which references are made to using an English machine translation (see CN205316325_translation.pdf) in view of Angulo (US 9989248). 
In re claim 1, Li discloses a burner base (FIG. 1: 30), comprising: 
an internal perimeter lip (see Examiner Annotated Figure 1 below); 
a perimeter edge (see Examiner Annotated Figure 1 below) defining a barrier lip (see Examiner Annotated Figure 1 below) disposed radially outward of the internal perimeter lip (see Examiner Annotated Figure 1 below);
a bottom surface (see Examiner Annotated Figure 1 below) extending outwardly from the internal perimeter lip toward the barrier lip (see Examiner Annotated Figure 1 below), a gas inlet being defined in the bottom surface (see Examiner Annotated Figure 1 below); 
a first barrier structure (see Examiner Annotated Figure 1 below) disposed along the perimeter edge adjacent the gas inlet (see Examiner Annotated Figure 1 below) 
a second barrier structure (see Examiner Annotated Figure 1 below) circumferentially adjacent to the first barrier structure and defining an arc inwardly directed from the barrier lip toward the internal perimeter lip (see Examiner Annotated Figure 1 below); and 
a third barrier structure (see Examiner Annotated Figure 1 below) extending circumferentially away from the second barrier structure (see Examiner Annotated Figure 1 below) and defining a constant height along a length of the third barrier structure (FIG. 2).  
Li lacks:
the first barrier structure disposed along the perimeter edge adjacent the gas inlet and having a middle section height above the bottom surface that is greater than an end height above the bottom surface; 
Angulo teaches an analogous burner base (FIG. 1: 10) with a barrier structure (see Examiner Annotated Figure 2 below) disposed along a perimeter edge (see Examiner Annotated Figure 2 below) having a middle section height above the bottom surface that is greater than an end height above the bottom surface (see Examiner Annotated Figure 2 below). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first barrier structure of Li such that it has a middle section height above the bottom surface that is greater than an end height above the bottom surface, as taught by Angulo, because this allows the burner base to draw in ambient air towards the combustion chamber which helps to provide complete combustion and promote consistent and even flames exiting the combustion chamber (Column 4, lines 63-67 and Column 5, lines 1-8 of Angulo). 
Such a modification would yield wherein the first barrier structure of Li has “a middle section height above the bottom surface that is greater than an end height above the bottom surface.”

    PNG
    media_image1.png
    320
    580
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    341
    512
    media_image2.png
    Greyscale

In re claim 2, Li lacks:
wherein the end height of the first barrier structure includes a first end height above the bottom surface and a second end height, the second end height being defined by a downward slope from the middle section height.  
Angulo teaches an analogous burner base (FIG. 1: 10) with a barrier structure (see Examiner Annotated Figure 3 below) disposed along a perimeter edge (see Examiner Annotated Figure 3 below) wherein an end height of the barrier structure (see Examiner Annotated Figure 3 below) includes a first end height above the bottom surface (see Examiner Annotated Figure 3 below) and a second end height (see Examiner Annotated Figure 3 below), the second end height being defined by a downward slope from a middle section height (see Examiner Annotated Figure 3 below).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first barrier structure of Li such that it has an end height including a first end height above the bottom surface and a second end height, the second end height being defined by a downward slope from a middle section height, as taught by Angulo, because this allows the burner base to draw in ambient air towards the combustion chamber which helps to provide complete combustion and promote consistent and even flames exiting the combustion chamber (Column 4, lines 63-67 and Column 5, lines 1-8 of Angulo). 
Such a modification would yield wherein the first barrier structure of Li has “a first end height above the bottom surface and a second end height, the second end height being defined by a downward slope from the middle section height.”

    PNG
    media_image3.png
    341
    512
    media_image3.png
    Greyscale

In re claim 3, Li lacks:
wherein the first barrier structure has a top surface that slopes toward an end of the first barrier structure.  
Angulo teaches an analogous burner base (FIG. 1: 10) with a barrier structure (see Examiner Annotated Figure 4 below) disposed along a perimeter edge (see Examiner Annotated Figure 4 below) wherein the barrier structure has a top surface that slopes toward an end of the barrier structure (see Examiner Annotated Figure 4 below). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first barrier structure of Li such that it has a top surface that slopes toward an end of the first barrier structure, as taught by Angulo, because this allows the burner base to draw in ambient air towards the combustion chamber which helps to provide complete combustion and promote consistent and even flames exiting the combustion chamber (Column 4, lines 63-67 and Column 5, lines 1-8 of Angulo). 
Such a modification would yield wherein the first barrier structure of Li has “a top surface that slopes toward an end of the first barrier structure.”

    PNG
    media_image4.png
    341
    509
    media_image4.png
    Greyscale

In re claim 4, Li discloses wherein the second barrier structure defines a first interface height (see Examiner Annotated Figure 5 below) adjacent the second barrier structure defined between a bottom surface of the burner base and a top surface of the perimeter edge (see Examiner Annotated Figure 5 below).  

    PNG
    media_image5.png
    364
    647
    media_image5.png
    Greyscale

In re claim 5, Li discloses wherein the third barrier structure is radially disposed above the bottom surface at a uniform height (see Examiner Annotated Figure 6 below).  

    PNG
    media_image6.png
    320
    637
    media_image6.png
    Greyscale

In re claim 6, Li discloses:
a first structural zone that includes the first barrier structure (see Examiner Annotated Figure 7 below and Examiner Annotated Figure 1 above); 
a second structural zone that includes the second barrier structure (see Examiner Annotated Figure 7 below and Examiner Annotated Figure 1 above); 
a third structural zone that includes the third barrier structure (see Examiner Annotated Figure 7 below and Examiner Annotated Figure 1 above); 
wherein: 
the bottom surface slopes downwardly from the internal perimeter lip toward the perimeter edge (see Examiner Annotated Figure 8); and 
the first, second, and third structural zones are each partially defined by the bottom surface of the burner base (see Examiner Annotated Figure 7 below and Examiner Annotated Figure 1 above).  

    PNG
    media_image7.png
    320
    601
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    499
    736
    media_image8.png
    Greyscale

In re claim 21, Li discloses wherein a gas mixture chamber is at least partially defined by said burner base (FIG. 2: 40 is at least partially defined by 32, 31, 301 and 302 of 30).  
In re claim 22, Li discloses wherein the internal perimeter lip is centrally positioned within the gas mixture chamber (FIG. 2: 31 centrally positioned within 40).  
In re claim 23, Li discloses wherein the first, second, and third structural zones are disposed circumferentially adjacent to the bottom surface and the perimeter edge (see Examiner Annotated Figure 7 above), each of the first, second, and third structural zones extending circumferentially away from the gas inlet (see Examiner Annotated Figure 7 above).  
Claims 1, 7, 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Shaffer et al. (US 2012/0090595) in view of Angulo (US 9989248). 
In re claim 1, Shaffer discloses a burner base (FIG. 9: 206), comprising: 
an internal perimeter lip (see Examiner Annotated Figure 8 below); 
a perimeter edge defining a barrier lip disposed radially outward of the internal perimeter lip (see Examiner Annotated Figure 8 below); 
a bottom surface extending outwardly from the internal perimeter lip toward the barrier lip (see Examiner Annotated Figure 8 below), a gas inlet being defined in the bottom surface (see Examiner Annotated Figure 8 below); 
a first barrier structure (see Examiner Annotated Figure 8 below) disposed along the perimeter edge adjacent the gas inlet (see Examiner Annotated Figure 8 below) 
a second barrier structure (see Examiner Annotated Figure 8 below) circumferentially adjacent to the first barrier structure and defining an arc inwardly directed from the barrier lip toward the internal perimeter lip (see Examiner Annotated Figure 8 below); and
a third barrier structure (see Examiner Annotated Figure 8 below) extending circumferentially away from the second barrier structure (see Examiner Annotated Figure 8 below) and defining a constant height along a length of the third barrier structure (see Examiner Annotated Figure 8 below).  
Shaffer lacks:
a first barrier structure disposed along the perimeter edge adjacent the gas inlet and having a middle section height above the bottom surface that is greater than an end height above the bottom surface
Angulo teaches an analogous burner base (FIG. 1: 10) with a barrier structure (see Examiner Annotated Figure 2 above) disposed along a perimeter edge (see Examiner Annotated Figure 2 above) having a middle section height above the bottom surface that is greater than an end height above the bottom surface (see Examiner Annotated Figure 2 above). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first barrier structure of Shaffer such that it has a middle section height above the bottom surface that is greater than an end height above the bottom surface, as taught by Angulo, because this allows the burner base to draw in ambient air towards the combustion chamber which helps to provide complete combustion and promote consistent and even flames exiting the combustion chamber (Column 4, lines 63-67 and Column 5, lines 1-8 of Angulo). 
Such a modification would yield wherein the first barrier structure of Shaffer has “a middle section height above the bottom surface that is greater than an end height above the bottom surface.”

    PNG
    media_image9.png
    322
    607
    media_image9.png
    Greyscale

In re claim 7, Shaffer discloses an ignition barrier structure (see Examiner Annotated Figure 8 above) defined by a top surface of the perimeter edge and having an arc structure with a peak oriented toward the internal perimeter lip (see Examiner Annotated Figure 8 above).  
In re claim 21, Shaffer discloses wherein a gas mixture chamber is at least partially defined by said burner base ([0055-0056]). 
In re claim 24, Shaffer discloses wherein the first, second, and third structural zones, along with the bottom surface, the internal perimeter lip, and the perimeter edge cause a symmetrical flow of gas away from the gas inlet within the gas mixture chamber ([0055-0056]).
Conclusion
See PTO-892: Notice of References Cited
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY MARIE KOPP whose telephone number is (571) 272-6509. The examiner can normally be reached M-F 7:30am-5:00pm. First Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY MARIE KOPP/
Examiner, Art Unit 3762         

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762